DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species Ia and IIa in the reply filed on 8/18/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
Currently all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2,141,833).
Regarding claim 1, Young teaches a cover (cap) for a food container (page 1 left column lines 1-5), where the cap comprises a flexible film 10, a rigid or semi-rigid layer 38 adhered to one side of the film, and a seal coating 40 on the opposite side of the film (figures 5-6 and 9; page 4 left column lines 26-43). The film 10 and layer 38 are concentrically arranged such that the film has a larger size relative to the size of the layer 38 (figures 2-6).
Regarding claim 3, the coating can be wax (column 4 lines 33-34).
Regarding claim 4, the cap has radial slits or notches 14 to ensure a tight fit against the bottle by allowing each segment 19 to overlap and adhere to the next adjacent tab (figure 2; page 3 right column lines 41-54; page 4 right column lines 39-43).
Regarding claim 5, the slits or notches terminate at a boundary where an external circumference of the rigid or semi-rigid layer couples to the film (figure 2).
Regarding claim 7, Young does not indicate that the film is non-heat-shrinkable (see whole document).
Regarding claims 9-10, Young teaches a wax coating onto which the coating of sealing material 40 is deposited (page 4 left column lines 32-38). The wax coating is construed to be a type of “primer”, and would have been capable of retention of the coating.
Regarding claim 11, the primer would have been capable of facilitating retention of the coating to the film as claimed.
Regarding claims 14-15, Young teaches an adhesive layer between the rigid or semi-rigid layer and the film (page 4 left column lines 26-31), and the adhesive would have been capable of facilitating removal of the rigid or semi-rigid layer from the film.
Regarding claims 17-18, Young teaches the cover can include starch (page 4 right column lines 8-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2,141,833) as recited for claims 1, 3-5, 7, 9-11, 14-15 and 17-18 above, and further in view of Albertus (US 3,230,093).
Regarding claim 2 Young teaches the coating of sealing material is temperature sensitive (page 4 left column lines 38-41), but does not teach the coating becoming flowable at a temperature of 125oF.
Albertus teaches a food container having a lid comprising a foil and a sealing member 22 (column 1 lines 51-54). The sealing member can be a coating by which the sealing can be effectively provided, where the coating can be wax which melts at an elevated temperature of 120oF (column 2 lines 54-62; column 3 lines 17-22 and 80-37). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the lid of Young above to become flowable at a temperature similar to that of the exothermic feed (100-150oF) since Albertus teaches the association is known, since Albertus teaches such coatings are commercially available (column 3 lines 5-6), since Albertus teaches using any commercially available type of coating which has sealing properties at desired temperatures (column 2 line 69 to column 3 line 2), since the combination already utilizes a wax material in the lid sealing coating, and to prevent premature or insufficient melting which would yield an improper seal. Since the temperature of the feed can exceed 125oF, the combination is construed to read on the limitation of “at least about 125oF.”

Claims 6, 8, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2,141,833) as recited for claims 1, 3-5, 7, 9-11, 14-15 and 17-18 above.
Regarding claim 8, Young teaches the plaits 34 which form the circumference of the film are sized to be applied onto a beverage container (page 4 right column lines 30-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lid of Young to have the size as claimed in order to allow the lid to be used with different containers having varying sizes, and since “a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, Young teaches the lid can be made from materials such as paper (page 2 lines 70-71). Therefore one of ordinary skill in the art would have reasonable expected the film to be at least semi-permeable to water or gas as is known for paper materials.
Regarding claims 13 and 19, Young does not specifically teach the thickness of the rigid or semi-rigid layer and film as claimed. However, it would have been readily obvious to one of ordinary skill in the art at the time of the invention to use the claimed thicknesses as a matter of manufacturing choice, and since the claimed values would have been used during the course of normal experimentation and optimization 
Regarding claim 20, Young teaches the film and rigid or semi-rigid layer are concentrically arranged as stated for claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lid of Young such that the rigid or semi-rigid layer is 2-4 inches smaller than the diameter of the film for the same reasons stated for claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRYAN KIM/Examiner, Art Unit 1792